W. Allen, J.
The question at issue was whether Soper had sworn falsely when he testified, at the former trial, that he went up a ladder, and looked through a window into a room, and saw certain persons lying on a sofa, and saw them, while so lying on the sofa, committing adultery. Soper himself, a witness for the prosecution, testified that he did not go up the ladder, did not look through the window, and did not see the persons, as he had before testified that he saw them. The government also introduced evidence to prove that it was not possible that Soper could have seen persons upon the sofa by looking through the window, as he had testified that he did. The defendant offered evidence of former acts of familiarity between the persons referred to, which would have been competent upon a trial of an indictment against them for adultery at the time and place referred to in Soper’s testimony.
The evidence was properly excluded; it had no tendency to prove that Soper saw the parties on the occasion in question, and was clearly irrelevant.

Exceptions overruled.